DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Line 1-2, “The present disclosure relates generally to agriculture.  For example, embodiments of the present disclosure include” should be removed.
Line 3, “a seed” (second instance) should be removed.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
[0064], line 4, “mov3ment” should be --movement--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 14 recites that “the seed capture device is coupled to the seed disk with a ring at least substantially encompassing a peripheral region of the seed disk or with an arc assembly that partially encompasses the peripheral region of the seed disk.”  However, the specification only discloses that singulators 23 may be coupled to the seed disk 3 with a ring 12 ([0040]; Fig. 2-3) at least substantially encompassing a peripheral region of the seed disk or with an arc assembly 13 ([0045]; Fig. 4-16) that partially encompasses the peripheral region of the seed disk.  There is no disclosure that the seed capture device is coupled to the seed disk in such a manner.  In the embodiment of Figs. 2-3 having a ring 12, there is no seed capture device.  In the embodiment of Figs. 4-16, the seed capture device 1 is not coupled to the seed disk 3 with the arc assembly 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the reasons described above with regard to the 112(a) rejection of claim 14, it is unclear whether Applicant intends to claim that the seed capture device is coupled to the seed disk via a ring or arc assembly, or that singulators are coupled to the seed disk via a ring or arc assembly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noer (U.S. 2016/0100519).
Regarding claim 1, Noer discloses (Fig. 1-11) a seed capture device for a seed meter, the seed capture device comprising: a movable element (gears B1, C1, D1) configured to capture seeds from a seed disk (selection disk V1, driven by gear 222) of a seed meter; and a power transmission element (movement gear 43) operably coupled to the movable element to drive the movable element when the seed meter is in operation and operably coupled to a mechanical contact element (dents V3) of the seed disk of the seed meter to drive the power transmission element when the seed meter is in operation.
Regarding claim 2, Noer further discloses (Fig. 1-11) that the power transmission element (B3) is positioned and configured to receive mechanical energy from the seed disk and to transmit at least some of the mechanical energy to the movable element.
Regarding claim 3, Noer further discloses (Fig. 1-11) that the mechanical contact element (V3) is positioned in a peripheral region of the seed disk.
Regarding claim 4, Noer further discloses (Fig. 1-11) that the power transmission element comprises a gear.
Regarding claim 5, Noer further discloses (Fig. 1-11) that the moving element comprises a wheel or conveyor.
Regarding claim 6, Noer further discloses (Fig. 1-11) that the movable element comprises a capturing element comprising fins or teeth (which define gaps B2 for transporting seed).
Regarding claim 7, Noer further discloses (Fig. 1-11) that the seed capture device is supported by the seed meter and is operably coupled to a seed transport element (gear E1) to pass seeds from the seed disk to the seed transport element when the seed meter is in operation, wherein the seed transport element is configured to transport seeds from the seed capture device to soil for planting (Fig. 2).
Regarding claim 8, Noer further discloses (Fig. 1-11) that the seed capture device comprises an auxiliary element (ejection gears 70 adjoining each gear of the seed capture device) adjacent to the movable element, wherein the auxiliary element is positioned and configured to guide seeds from the movable element to the seed transport element (at gear D1).
Regarding claim 9, Noer further discloses (Fig. 1-11) that the auxiliary element (70) is movable relative to the seed meter.
Regarding claim 10, Noer further discloses (Fig. 1-11) that the seed transport element comprises a seed conveyor or a seed conductor (gear E1 conveys/conducts seeds).
Regarding claim 11, Noer further discloses (Fig. 1-11) that movement of the movable element is synchronized with the movement of the seed disk (such that each hole of the seed disk is aligned with a gap B2 to transfer seeds).
Regarding claim 12, Noer further discloses (Fig. 1-11) that the seed capture device and the seed disk are coupled to each other to form a single assembly (Fig. 4-5) that is removable and replaceable as a whole in the seed meter (while this is not explicitly disclosed, one could remove or replace the assembly shown together).
Regarding claim 13, Noer further discloses (Fig. 1-11) a system for seed singulation and dispensation, the system comprising: a seed meter equipped with a seed disk (selection disk V1); a seed capture device (gears B1, C1, D1) configured to capture seeds from the seed disk; and a seed transport element (gear E1) configured to transport seeds from the seed capture device to soil for planting (Fig. 2), wherein the seed capture device is operably coupled to the seed disk (via engagement of movement gear B3 and dents V3) and the seed transport element is positioned adjacent to the seed capture device.
Regarding claim 15, Noer further discloses (Fig. 1-11) that the seed capture device and the seed disk are coupled to each other to form an assembly (Fig. 4-5) that is removable and replaceable in the seed meter as a whole (while this is not explicitly disclosed, one could remove or replace the assembly shown together).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Noer (hereinafter Noer ‘519) as applied to claim 13 above, and further in view of Noer (WO 2020/051652, hereinafter Noer ‘652).
Noer ‘519 discloses the elements of claim 13 as described above, but does not disclose that the seed disk is configured to move seeds in seed holes thereof at a first speed, the seed capture device is configured to move seeds at a second speed higher than the first speed, and the seed transport element is configured to move seeds at a third speed higher than the second speed.
However, Noer ‘652 discloses (Fig. 1-16) a similar system having a similar seed capture device (gears 40, 50, 60), wherein a seed disk (30) is configured to move seeds in seed holes thereof at a first speed, the seed capture device is configured to move seeds at a second speed higher than the first speed (given that the diameter of the seed holes on disk 30 is less than that of the teeth on the outer periphery, and given that the diameter of seed gaps in gear 40 is greater than that of teeth 42, and given that teeth 42 and the teeth of the seed disk move at the same speed, seeds would necessarily move faster in the gear 40 than in the seed disk 30), and a seed transport element (60) is configured to move seeds at a third speed higher than the second speed (due to a gear ration between 62, 63; [052]).  Noer discloses that such structure makes it possible to increase the speed of movement of seeds so as to compensate for the movement of the tractor and ensure proper seed placement (Abstract).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the seed capture device and transport element of Noer ‘519 to move seeds at controlled, increasing speeds so as to compensate for tractor displacement and ensure proper placement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Godart (U.S. 2022/0159902) seed capture devices (5).
Neuvald (WO 2020/014752) seed capture device (belt 43).
Dhobale (U.S. 2020/0000016) various seed capture devices (Fig. 13-26).
Jagow (U.S. 2020/0000010) power transmission from seed disk to auxiliary device (Fig. 10).
Wilhelmi (U.S. 2019/0098828) seed capture device (Fig. 17).
Wendte (U.S. 2016/0227700) seed capture device (accelerator wheel system 11).
Garner (U.S. 2016/0128267) seed capture device (seed loader 36) for dual seed meter.
Radtke (WO 2015/031840) Fig. 24; seed capture device (420) and auxiliary device (guide insert 2400).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671